PER CURIAM.
Because the record reflects that the plaintiffs failed to sustain the burden of diligent search and inquiry sufficient to sustain substituted service, Permenter v. Feurtado, 541 So.2d 1331, 1332 (Fla. 3d DCA 1989); Leviten v. Gaunt, 360 So.2d 112 (Fla. 3d DCA 1978) and because discretion should be liberally exercised in vacating default judgments so as to permit a trial on the merits, Kiaer v. Friendship, Inc., 376 So.2d 919, 921-22 (Fla. 3d DCA 1979)(citing North Shore Hosp., Inc. v. Barber, 143 So.2d 849, 852-53 (Fla.1962)), we find that the defendant’s motion to vacate default judgment should have been granted.
Reversed and remanded for further proceedings consistent with this opinion.